Citation Nr: 1444297	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the Army from May 1983 to January 1986, with many additional years in the National Guard, to include an additional period of active service from February 2003 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran and a friend provided testimony before the undersigned at a hearing at the RO.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the Veteran's service connection claims are decided. 

With regard to the Veteran's claim to establish service connection for a sleep disorder, the Veteran maintains he did not have trouble sleeping prior to his 2003 deployment to Iraq.  A July 2003 post-deployment health assessment report shows the Veteran's report of experiencing tiredness even after periods of sleep during deployment.  In March 2004, the Veteran reported he was currently having trouble sleeping and that he had experienced insomnia ever since his tour in Iraq.  At the time of his April 2014 Travel Board hearing, the Veteran reported a current sleeping pattern of just four hours per night and that he had had this problem ever since his tour in Iraq.  The record, therefore, includes evidence indicating symptoms of a current sleep disorder, coupled with reports of trouble sleeping during the Veteran's 2003 period of active service.  Thus, there exists evidence of a current disability and of an in-service incident or symptoms, but no competent medical evidence to establish whether the Veteran's current disability is as likely as not related to any symptoms experienced during active service.  

As to the Veteran's claim for service connection for a cervical spine disorder, he maintains he injured his neck during the same incident that caused a left leg injury, for which the Veteran is already service connected.  In particular, during an incident involving a truck, the Veteran reports a twisting that occurred at the same time he injured his leg.  He confirmed that at the time of immediate treatment for the leg, he did not know his neck was injured, but that he experienced neck pain a week and a half to two weeks later.  At the April 2014 hearing, he confirmed he had no other incident in between the accident that caused the leg injury and the time his neck began to hurt.  The record shows that the Veteran was on a temporary physical profile due to cervical strain in November 2007.  The record also confirms that the Veteran currently has degenerative space changes at C6-7.  See December 2007 MRI of the cervical spine.  A January 2008 Commander's Statement shows the Veteran's National Guard service was being affected by his neck pain.  In June 2009, the Veteran's private physician submitted a statement suggesting that the Veteran's in-service injury started his chronic cervical pain.  This opinion, however, did not include a rationale, and therefore is not adequate to establish service connection.  Nonetheless, the record contains evidence of an in-service incident, evidence of a current disability, and at the very least a suggestion in the medical record that the two may be related.  The Veteran, however, has not been afforded a VA examination with regard to this claim to establish whether the any current neck disability is as likely as not related to his active service.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record:  contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for a sleep disorder and for a cervical spine disorder.  Because no such examination has been conducted in this case, a remand is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any sleep disorder present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any sleep disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his 2003 period of active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the Veteran's July 2003 and March 2004 statements relating to the onset of sleeping difficulties, noted in the body of this Remand, above.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any cervical spine disorder present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any cervical spine disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his 2007 injury in the line of duty, which also caused the service-connected left leg disability.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of in-service injury and symptoms, summarized in the body of this Remand, above.  In particular, the examiner should state whether the Veteran's current cervical spine disorder is at least as likely as not related to the cervical spine pain he experienced one and a half to two weeks following the in-service incident. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

